Citation Nr: 0603240	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  99-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a neurologic disorder 
to include multiple sclerosis, also claimed as secondary to 
in-service radiation exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that an opinion from a physician was 
received by the Board in November 2005.  The opinion is 
"pertinent" to the issue on appeal and has been added to the 
file subsequent to the October 2002 supplemental statement of 
the case.  As the veteran's representative has specifically 
declined to waive initial RO consideration of this new 
evidence, the Board is not able to consider the additional 
evidence without having to remand the case to the RO for 
initial consideration.  38 C.F.R. § 20.1304 (2005).

Accordingly, the case is hereby REMANDED for the following:

The case should again be reviewed on the 
basis of all the evidence, including the 
November 2005 physician's opinion.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


